           Case: 3:21-cv-00166-jdp Document #: 7 Filed: 06/21/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

                                                        )
 MADISON AREA REHABILITATION CENTER,                    )
 INC., a Wisconsin corporation,                         )
                                                        )
          Plaintiff,                                    )            Civil Action No. 21-cv-166
                                                        )
 vs.                                                    )
                                                        )
 DAY ONE FORMAL WEAR, INC., a Wisconsin                 )
 corporation; NFW ENTERPRISES, INC., a                  )
 Wisconsin corporation; ABC Insurance Company;          )
 DEF Insurance Company;                                 )
                                                        )
          Defendants.                                   )


                               NOTICE OF VOLUNTARY DISMISSAL OF
                                DEFENDANT NFW ENTERPRISES, INC.


         Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff, Madison Area

Rehabilitation Center, Inc. (“MARC”), by its attorneys, Davis & Kuelthau, s.c., hereby voluntarily

dismisses this action against Defendant, NFW Enterprises, Inc., with prejudice and without costs

or fees to any party.


Dated:         6/21/21                       By:          s/M. Andrew Skwierawski
                                                   Ted A. Warpinski (WI SB #1018812)
                                                   DAVIS & KUELTHAU, s.c.
                                                   318 South Washington Street, Suite 300
                                                   Green Bay, WI 54301
                                                   T: 920-431-2236
                                                   E: TWarpinski@dkattorneys.com

                                                   M. Andrew Skwierawski (WI SB#1063902)
                                                   DAVIS & KUELTHAU, s.c.
                                                   111 East Kilbourn Avenue, Suite 1400
                                                   Milwaukee, WI 53202
                                                   T: 414-276-0200
                                                   E: askwierawski@dkattorneys.com


N:\DOCS\88843\00001\14591832
